Citation Nr: 1701056	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-19 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 1994 and from February 2003 to October 2004.  He earned the Combat Infantryman Badge for service in the Persian Gulf.

This matter arises to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied claims of service connection for sleep apnea, low testosterone, renal insufficiency, chronic malnutrition, thickening of intestinal wall, bowel incontinence, and removal of sphincter.  The Veteran's Notice of Disagreement with the June 2007 rating decision was received in October 2007.  

In a May 2008 Statement of the Case, the RO addressed the issues of entitlement to service connection for OSA, low testosterone, renal insufficiency and chronic malnutrition.  

Simultaneously, the RO also issued a May 2008 rating decision which increased the 30 percent disability rating to 60 percent for the Veteran's service-connected status post total proctectomy, ileoanal J-pouch and loop ileostomyctomy with ileosigmoid anastomosis (gastrointestinal disability).  The RO noted that this disability was previously claimed as thickening of intestinal wall, bowel incontinence and removal of sphincter; and, that the increased evaluation included consideration of the Veteran's thickening of the intestinal wall, bowel incontinence and sphincter removal as part of the service connected gastrointestinal disability.  As such, the May 2008 rating decision was considered a complete grant of benefits for the claims of service connection for thickening of the intestinal wall, bowel incontinence, and removal of sphincter control, and accordingly, those claims are no longer on appeal or before the Board.  

The Veteran testified before the undersigned at a hearing in February 2010.  A transcript is of record.  

In October 2010, the Board remanded the issues of service connection for OSA, low testosterone, renal deficiency, and chronic malnutrition for additional development of the record.  

Also, the Board inadvertently remanded the claims of service connection for thickening of the intestinal wall, bowel incontinence and removal of sphincter control so that the RO could issue a Statement of the Case as to these issues.  This was obviously in error, however, because, as noted above, the May 2008 rating decision found that these issues were associated with the service-connected gastrointestinal disability; and, as such, that disability rating was increased from 30 percent to 60 percent to reflect consideration of these additional symptoms/conditions.  Notice of this action was provided to the Veteran in August 2008.  

As the benefit sought on appeal with respect to the issues of service connection for thickening of the intestinal wall, bowel incontinence and sphincter removal has been granted, the Board's error is harmless.  In other words, once those conditions were considered as part of the service-connected gastrointestinal disability, and such disability was rated accordingly, there was no longer a need for the RO to issue a Statement of the Case addressing these issues as claims for service connection.  Rather, the RO subsequently issued a Statement of the Case in July 2009 which addressed the issue of an increased rating for the service-connected gastrointestinal disability, and which included the symptoms/conditions of thickening of the intestinal wall, bowel incontinence, and sphincter removal.  Thus, in essence, the RO satisfied the Board's October 2010 remand directive to issue a Statement of the Case addressing the issues of thickening of the intestinal wall, bowel incontinence and sphincter removal, albeit as part of an increased rating claim and not separate claims of service connection for the reasons stated above.  As the Veteran did not thereafter submit a timely substantive appeal as to the increased rating issue, it is not currently before the Board.  

In August 2012, the Board denied the claims of service connection for renal insufficiency, chronic malnutrition and low testosterone.  The Board remanded the claim of service connection for OSA for additional development of the record.  The Board again remanded the claim of service connection for OSA in February 2014.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's OSA was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by the Veteran's active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 by way of a January 2007 letter that was sent prior to the initial unfavorable decision in June 2007.  

Relevant to the duty to assist, the Veteran's available service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports have been obtained and considered.  Additionally, the RO obtained records from the Social Security Administration (SSA) including medical records relied upon by the SSA to award benefits.  

With regard to the OSA issue, the Veteran was afforded VA examinations in March 2011, November 2013, and June 2014.  The Board finds that the opinions of record, when considered collectively, are adequate to decide the issue as it is predicated on a review of the claims file, which includes the Veteran's statements, his STRs, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale based on sound medical principles, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinions are adequate to decide the Veteran's case.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As noted in the February 2014 remand, the Veteran was afforded VA examinations to address the likely etiology of his OSA in March 2011 and November 2013.  As the remand explains, these examinations adequately addressed the question of direct service connection, but did not adequately address the likelihood of whether the Veteran's OSA could have been caused by or aggravated by any of his numerous service-connected disabilities.  Thus, the remand explained that the opinions provided in the March 2011 and November 2013 examination reports were merely incomplete.  The most recent VA examiner in June 2014 provided additional opinions addressing all of the remaining questions in this case.  Therefore, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the February 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA's duty to assist the Veteran is met.  

II.  Service Connection - OSA

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and chronic diseases become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  OSA is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran's STRs are negative for any indications of OSA during service.  Post-service medical records show that the Veteran was first diagnosed with OSA following a sleep study in December 2006.  The Veteran did not report difficulty with sleeping while in service, but he testified at his February 2010 hearing that he did experience problems sleeping during service, which included falling asleep and staying asleep.  He further testified that the problems he experienced in service were identical to the problems that he currently had.  

At a March 2011 VA examination, the Veteran reported that he snored at night during service, and was told by his wife that he stopped breathing.  He further reported that he was seen by medical personnel and told them that he felt tired and was prescribed Klonopin, Ambien, and other medications to help him sleep.  The examiner noted, however, that in-service physical examination reports from December 2003 and July 2004 were silent with regard to any OSA complaints or diagnosis; and, significantly, that the Veteran marked "no" to any breathing problems, shortness of breath and/or frequent trouble sleeping.  

Thus, despite the Veteran's contentions of OSA symptoms in service, the examiner opined that the Veteran's OSA was less likely than not related to service.  The examiner reasoned that there was no objective evidence of complaints, evaluations or treatment for OSA in service.  The examiner also noted that the Veteran weighed 256 pounds at his separation examination and 272 pounds in November 2006, just one month prior to the December 2006 sleep study; and, that obesity was a definite risk factor for OSA according to medical literature.  

The examiner did not address whether service-connected disabilities had caused or aggravated OSA. Because of that shortcoming, in August 2012 the Board remanded the case, noting that service connection is currently in effect for gastro-esophageal reflux disease (hereinafter: GERD), diabetes, hypertension, status-post total proctectomy, ileoanal J-pouch and loop ileostomyctomy with ileosigmoid anastomosis, chronic adjustment disorder, and surgical scars of the abdomen.

In November 2013, a VA physician's assistant reviewed the record, determined that it is unlikely that GERD caused or aggravated OSA.  The examiner noted that GERD was not listed as a potential risk factor for OSA.  The examiner noted that OSA occurs when the muscles in the back of the throat relax too much to allow normal breathing.  These muscles support structures including the soft palate, the uvula - a triangular piece of tissue hanging from the soft palate, the palate, the tonsils and the tongue.  When the muscles relax, your airway narrows or closes as you breathe in and breathing may be inadequate for 10 to 20 seconds.  This may lower the level of oxygen in your blood.  Your brain senses this impaired breathing and briefly rouses you from sleep so that you can reopen your airway.  This awakening is usually so brief that you don't remember it.  

Concerning whether diabetes and/or hypertension caused or aggravated OSA, the November 2013 medical opinion is ambiguous.  The VA health professional stated: "DIABETES AND HYPERTENSION ARE AMONGST THE MANY RISK FACTORS THE VETERAN MEETS THE CRITERIA FOR LISTED BELOW THAT PUTS AN INDIVIDUAL AT AN INCREASED RISK FOR DEVELOPING OSA" [emphasis in original].  The VA health professional then added, "THESE HOWEVER ARE RISK FACTORS, NOT A CAUSE AND EFFECT PHENOMENON" [emphasis in original].  Thus, the likelihood that diabetes and/or hypertension has caused or aggravated OSA remained unanswered. 

The examiner followed that anyone can develop OSA, however certain risk factors put you at increased risk, including being overweight (noting that about half of people with OSA are overweight), having a large neck, and/or having a thick neck.

The examiner also noted that OSA was relatively common in people with hypertension, and could be more common in people with diabetes.  Other potential risk factors included having a narrowed airway, either naturally, or with enlarged tonsils and/or adenoids that can block the airway.  Chronic nasal congestion was another potential risk factor.  The examiner also noted that men were twice as likely to have OSA.  Finally, the examiner noted that people who smoke are more likely to have OSA and alcohol use may worsen OSA.  

The examiner opined that the Veteran's obesity was less likely caused by, a result of, or aggravated by GERD, diabetes, his chronic adjustment disorder, hypertension, gastrointestinal disorder, or surgical scars of the abdomen.  The examiner noted a review of the Veteran's STRs and medical literature.  After an extensive medical literature review, the examiner found no current objective medical evidence that any of the Veteran's service-connected disabilities caused or aggravated the Veteran's obesity.  The examiner noted that obesity occurs when there is a higher calorie in-take than that which is burned through exercise and normal daily activities.  This usually results from a combination of causes and contributing factors, including genetics, inactivity, unhealthy diet and eating habits, lifestyle, certain medications, age, et. al.  

The examiner also noted that, "MEDICATIONS FOR DIABETES AND HYPERTENSION ARE AMONGST THE MANY RISK FACTORS THE VETERAN MEETS THE CRITERIA FOR LISTED ABOVE THAT PUTS AN INDIVIDUAL AT AN INCREASED RISK FOR OBESITY" [emphasis in original].  The VA health professional then added, "THESE HOWEVER ARE RISK FACTORS, NOT A CAUSE AND EFFECT PHENOMENON" [emphasis in original].  The examiner further added, "AND AS STATED ABOVE [emphasis in original], even if you have one or more of these risk factors, it doesn't mean that you're destined to become obese."

The August 2012 Board remand instruction requested that an examiner comment on the relationship between all service-connected disabilities and obesity.  In response, the November 2013 VA health professional persuasively linked OSA to obesity and then suggested some potentially service-related causes for obesity.  The VA health professional stated, "...some medications can lead to weight gain."  "These medications include some antidepressants, anti-seizure medications, diabetes medications, antipsychotic medications, steroids and beta blockers."  This medical opinion raised a new question: whether medications taken for service-connected disabilities caused or aggravated the Veteran's obesity.  

Further addressing the cause of the Veteran's obesity, in November 2013, the VA health professional stated, "Some medical problems, such as arthritis, can lead to decreased activity, which may result in weight gain."  The examiner did not, however, address the probability that service-connected GERD, diabetes, hypertension, status post total proctectomy, ileoanal J-pouch and loop ileostomyctomy with ileosigmoid anastomosis, chronic adjustment disorder, and surgical scars of the abdomen, collectively or separately, led to decreased activity, such that obesity resulted.  

Accordingly, the matter was remanded again in February 2014 to obtain a clarification opinion.  

In June 2014, a VA examiner opined that the Veteran's OSA has not been made worse or harder to treat by any of his service-connected disabilities.  The examiner reasoned that per medical literature, the pathophysiology of sleep apnea is as follows:  The upper airway is a compliant tube and is therefore subject to collapse.  Most patients with OSAHS demonstrate upper airway obstruction, either at the level of the soft palate (nasopharynx) or at the level of the tongue (oropharynx).  Anatomic factors, such as enlarged tonsils, macroglossia, or abnormal positioning of the maxilla and mandible, decrease the cross-sectional area of the upper airway and/or increase the pressure surrounding  the airway, both of which predispose the airway to collapse.  

Significantly, the examiner found that none of the Veteran's service-connected disabilities caused or aggravated OSA's underlying pathophysiology.  

Similarly, the examiner opined that the Veteran's obesity was not caused by or aggravated by any service-connected disability, including medication for service-connected disabilities and/or decreased activity due to service-connected disabilities.  The examiner reasoned that none of the Veteran's service-connected conditions cause obesity or weight gain and there is no medical literature or pathophysiologic support for that claim.  

Regarding medications, the examiner found that some of the Veteran's medications have actually been associated with weight loss, not weight gain, per se.  The examiner found that generally, the body is uniquely able to adjust caloric intake to match caloric use; however, unfortunately, often, the typical American diet has short circuited these mechanisms.  The examiner concluded that obesity is primarily a condition of eating too many calories and none of the Veteran's service-connected conditions cause this to occur.

The examiner also reviewed the Veteran's STRs and found that the Veteran's "actual" weight when recorded on a scale during an actual weigh-in (as opposed to the Veteran's reported weight when asked) was relatively stable between 2004 and his OSA diagnosis in 2006, although it was slightly less at the time of the December 2006 diagnosis.  

While the Veteran contends that his OSA had its onset during service, this is based solely on his lay observation of snoring during service.  While the Veteran is competent to report an observable symptom such as snoring (or at the very least to report that he was told that he snored during service by people who heard him and that his wife told him he stopped breathing in his sleep), neither he nor his wife is competent to diagnose a condition such as OSA, as this involves a more complex medical question, with objective testing, such as a sleep study like the one the Veteran underwent in December 2006.  Thus, the reports from the Veteran and his wife do not provide competent evidence of an in-service disability of OSA as the etiology of this disorder is not capable of lay observation.  Accordingly, the Veteran's statements and those of his wife carry little probative value.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of OSA involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The most probative evidence of record comes from the findings of the December 2006 sleep study, which show an onset of OSA more than two years following discharge from service; and, the VA medical opinions of record.  

When reviewed collectively, these medical opinions weigh against the claim, finding against a relationship between service and the Veteran's OSA; and, against a relationship between the Veteran's service-connected disabilities and his OSA.  While the examiners noted that some of the Veteran's service-connected disabilities are, in general, risk factors for developing OSA, they also found that a cause and effect relationship could not be found with any degree of certainty.  There is no competent evidence to the contrary.  

Moreover, as noted in the medical opinions, obesity is risk factor for developing OSA, and it appears that the Veteran was obese during service; however, service-connection for OSA secondary to obesity may not be established because obesity is not considered a disease or injury for which service connection may be established.  

In January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C. §§ 1110 and 1131; and, whether obesity may be considered a disability for purposes of secondary service connection, whether it may be treated as an in-service "event" from which a service-connected disability may result, and whether it may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis.

In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis. 

Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310; and, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.

Finally, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  In this case, however, the June 2014 examiner found that the Veteran's obesity was unrelated to any of the Veteran's service-connected disabilities, as noted above, including medications taken for the service-connected disabilities.  

Therefore, based on the foregoing, the Board finds that service connection for OSA is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection OSA.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.





ORDER

Service connection for OSA is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


